Title: To Thomas Jefferson from James Madison, 23 January 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                23 Jan. 1807
                            
                        
                        Substance of a communication made on the 23d. of Jany. 1807. by Doctor Bollman to the President: James
                            Madison at the request of the President attending.—
                        Doctor Bollman having just arrived from New Orleans under the charge of Lt. Wilson in pursuance of an
                            Order from Genl. Wilkinson had conveyed to the President his desire of An Opportunity, which was immediately allowed, to
                            disclose to him certain interesting particulars relating to the plans of Colo. Burr in which the Doctor was charged with
                            a criminal participation.
                        Previous to the disclosure, the President assured him that nothing which he might say, or acknowledge, should
                            be made use of against himself: and it was further observed to him, that it was a settled rule in courts, that no
                            communication confidentially made to an Officer of the Government in his Official capacity, could be extorted from him as
                            a witness.
                        The Doctor opened himself by observing that he had known Burr for some years, & that he had reason to
                            believe that his thoughts had for five or six been turned to Mexico, as an Object of enterprize worthy of his preparatory
                            researches; that his confidential intercourse with Burr on the subject, commenced at Washington, during a visit which he,
                            Bollman, made there with a view to effectuate thro’ the Marquis De Yrujo, a share in the royal licences from Spain, to
                            trade with her American Colonies, in which licences his house was with others included, all of them however being in fact
                            suppressed in favor of that of Craig of Philadelphia, in which it was well known that Yrujo was a Partner of the
                            prodigious gains made; & this House itself being since shut out by a later arrangement of the Spanish Government with
                            the Hopes & Barings who had been able to afford advances of money as well as more satisfactory provisions for
                            transferring the treasures from New Spain to Europe.
                        During his stay in Washington he had occasional interviews with Burr. They were chiefly at night & very
                            transient owing to the constant Occupations of Burr with others, & with his plans & papers. In consequence however of
                            what passed between them, & of further explanations of Burr at Philadelphia, he was induced to enter into his views, &
                            under colour of an arrangement with a farming Brother on the Ohio, who wished to gain a better establishment for himself
                            on lands held out for settlement by Mr. D. Clarke near the Washita, he proceeded to New Orleans, where he arrived in
                            September with the duplicate letter from Burr to Wilkinson, which he delivered on the Arrival of Wilkinson at New Orleans.
                        He stated that what he knew of Burr’s plans & views was derived entirely from Burr himself; Burr as he
                            believed having an unbounded confidence in him, & making of course no other the depository of what was not disclosed to
                            him.
                        In explaining these plans & views He stated that Burr had taken great pains to acquire a knowledge of
                            Mexico in all it’s circumstances which might invite an attempt to revolutionize it, that he had been successful in gaining
                            information and was made very sanguine by it; that he considered such an enterprize as under every aspect happy for
                            Spanish America, as highly beneficial to the United States, as extremely favorable even to Europe, & as promising a
                            glorious place in the history of magnificent events. He more particularly stated that Burr had obtained abundant proofs of
                            the hatred of Spain to the United States, her aversion to the transfer of Louisiana to them, & her hopes of undoing that
                            transaction; that france was also unfriendly, considered the sale of Louisiana as little more than a loan or mortgage, had
                            views of getting it back on the return of peace in Europe, & ultimately of bringing all Spanish America under her sway;
                            that for this purpose it was not to be doubted that the present feeble & degenerate Government of Spain, would be set
                            aside in favor of a French Dynasty, under the tutelage of France; & thereby all the wealth & power of Spanish America
                            be turned into French resources for accomplishing the Objects of France in Europe, as well as on this Continent; that even
                            now the Money of N.S. was a fund essential to the Operations & Victories of that scourge of Europe & humanity; &
                            that in cutting it off, all the world would share the happy effect; that under all these circumstances it was equally
                            just, necessary & honorable for the United States to enter into War against Spain, & to Separate from her, her most
                            wealthy possessions as was easy to be done; and that the most expedient mode of beginning & conducting hostilities would
                            be under the Auspices of an Individual who might find the means independently of the Government for the purpose, that Burr
                            was able to provide these means; that he had accordingly engaged in so doing, that he would be able as he had latterly
                            written to his friends at New Orleans, that he could & should be at Natches about the 20th. Decr. with about 2000.
                            volunteers, to be followed by about 4000. more; to which he could super add two or three times as many if necessary, &
                            he had possessed the pecuniary resources: that his plan then was to proceed to New Orleans, avoiding as much as he could
                            violence & the invasion of private rights; but that it was his intention to seize for his use the french artillery
                            deposited there; & using force as far as necessary to lay under requisition all the shipping there, expected at that
                            Season to be sufficient to convey to Vera Cruz in a few days six or seven thousand men, a force which once effectually
                            landed would easily march to Mexico, & with the aid of the discontented, bear down all Opposition—Was it expected that
                            any of the Officers, particularly the higher ones, of the Spanish Government, would join in the revolutionary project? No.—influential characters only, not in Office, were understood to be ready to cooperate.
                        He professed to be unacquainted with much of the detail of the project, & seemed to be so, of both the
                            proceedings of Burr, and those against him, which have lately taken place in the Western Country. He denied any knowledge
                            of an intention to seize the Money in the Bank at New Orleans.
                        The part which Wilkinson had taken he said was contrary to all Burr’s calculations, & would so embarrass
                            him that it was difficult now, to know the course it would produce. As a proof of the reliance of Burr on Wilkinson’s
                            joining him, and according to the belief of Bollman of the good grounds for it; he said that just before he parted from
                            Burr at Philadelphia in July, Burr told him he had just received a letter from Wilkinson pledging himself to the
                            enterprize, which he, Wilkinson, applauded with enthusiasm. On being asked what was meant by Wilkinson’s joining Burr, he
                            said by resigning his Commission in the Army of the U.S. & taking a command under Burr—Was it expected that Wilkinson
                            would carry over with him the Army or any part of it?—No.— it was only thought probable that a certain portion of the
                            Individuals might desert & join the Corps of Burr. Was it not apprehended that the Army would be an obstacle to the
                            progress of Burr?—Very little if at all; & it was expected that the Army would be either engaged in hostilities with the
                            Spaniards or detained by the unsettled state of things on the sabine; or so scattered into detachments, that they could
                            not make head against such a superior & collected force.
                        On being asked whether he was himself to have gone with Burr to Mexico; he said no: that he was allotted for
                            another, a sort of diplomatic, service. What was that?–It was the intention of Burr, as soon as he had embarked at New
                            Orleans for the execution of his plan, that he, Bollman, should be sent to Washington, charged with such communications
                            and representations to the Government, as might induce it to espouse the enterprize, to concert measures with Burr, &
                            thus by a War to consummate & extend it’s objects. These Communications & representations were to consist of
                            documents, facts, discoveries & arguments, which taken together could not fail to convince Congress & the Executive, that such was the deadly hatred, & the dangerous designs of Spain and France, & such the Opportunity of frustrating
                            them by securing all we wished & must have, with respect to Louisiana & the Florida’s, & at the same time of
                            effecting a glorious revolution in the Spanish Provinces, & depriving Buonaparte of the resource which principally
                            supports him in his irresistible career, that the whole Government would readily accede to his propositions—.
                        What was the intention of Burr in case of his success in Mexico, with respect to the political establishment
                            to be made there?—This was to partake of Monarchy, the people not being fit for a Republican Government; but the most
                            influential and most intelligent of the well disposed persons of the Country were to be consulted & proper use made of
                            their advice & cooperation.
                        Were there now, or had there been with B. any persons of consequence belonging to Mexico?—He did not know
                            that any were now, or that more than one Spaniard had been with him on the business. There was one who had given him
                            information as to the State of things there.
                        How could it be supposed that so extraordinary & illegal an enterprize as that undertaken could proceed
                            with the Acquiescence or without the knowledge of the government; or if presumed to be not disagreeable to it, why was
                            it, instead of being communicated, so industriously concealed?—He had often discussed this point with Burr: who supposed
                            that the measures were so taken and would be executed with such rapidity, that the enterprize would get beyond the reach
                            of the government, & that it was most expedient in every view that this course should be pursued, even on the
                            supposition that the dispositions of Government were in his favor. Burr, he said, would not have concealed his views from
                            the President if the necessary Authority had laid with him; but the President could do nothing, or would be obliged to
                            oppose them, & to make the communication to Congress would have produced a ruinous publicity.
                        Whence have the funds been obtained or expected for purposes so far beyond those of Individuals, such as
                            the enlistment, equipment, subsisting & transporting even to New Orleans of a body of six or seven thousand men? No
                            other than private funds, contributed by the friends of Burr, with the use of Bills at long sights, had been employed. Many
                            of these bills were drawn at 120. to 150. days sight, & Burr had expected, by the rapidity of his Successes, to be able
                            to provide for the discharge of them: He repeated: that he was not acquainted with such details of the plan, and
                            particularly disowned any knowledge of the contributing friends of Burr, or any circumstances affecting his Son in law
                            Alston.
                        Had no pecuniary succours been obtained or attempted from foreign Governments, & what were Burr’s prospects
                            or connections with those Governments?—Had nothing taken place with the Governments of Great Britain or Spain thro’ their
                            Ministers here or by Agents of Burr abroad?—Yrujo whom Burr, in order to lull, had duped into a belief that his Object
                            was to revolutionize Louisiana, & separate the Western States from the Union, entered eagerly & Zealously into the
                            plan, visited him continually, & pestered him with his advice & exhortations; offered him the use of 10,000 stand of
                            Arms, & money to any necessary Amount; was in fact so full of Zeal, that he would have gone to Spain, in order to put
                            his Government into the course of effectual Cooperation. Burr however dispised the dirty Character of Yrujo & never
                            would accept either Money or any thing else from that quarter.
                        Did it appear that Yrujo acted merely from himself, under a general confidence in the dispositions of his
                            Government, or that he had applied for & obtained particular instructions on the subject?—He did not know that there had
                            been or was time for any Communication by Yrujo with his Government subsequent to the first communication of Burr with
                            him.
                        He dwelt here on what he had very early intimated, that it never was a part of Burr’s plan to detach the
                            Western Country, or to revolutionize Louisiana; Burr’s sole view in his intercourse with Yrujo was to keep him from
                            watching him, & sounding alarms to the Government, by letting him enjoy the pleasing belief that the Operations of Burr
                            were levelled Against the U.S. not against Spain. Yrujo was not without jealousy. He one evening posted himself for two
                            hours opposite Burr’s lodgings, to ascertain the coming out of Merry. After this, Burr was obliged to take measures for
                            duping him thoroughly, & succeeded.
                        Did Burr contemplate a Union of Mexico with the United States; or did he not rather intend a union of
                            Louisiana and Mexico in an independent State? Neither he had in view a connection of friendship, but Mexico was too
                            distant. The idea appeared to be absurd. If Burr had wished to unite Mexico & Louisiana, it would also have been a folly
                            to attempt it; because he must in that Case have left part of his force to guard Louisiana; & thereby have ruined his
                            expedition to Mexico.—But might not the plan be to proceed with the whole force to Mexico, & after success there, to
                            react with it’s resources on Louisiana?—He could not see any grounds for such a plan.
                        Had Burr any & what communication with the British Government? He communicated freely with Merry, who
                            entered warmly into his views, assured him that it’s dispositions could not but be entirely favorable, & that he would
                            make such representations to it, that it could not fail to see it’s interest in the event too clearly not to be active,
                            provided it could be done without cause of umbrage to the United States. He, Bollman, understood that no doubt was
                            entertained previous to the death of Pitt, that decisive measures would have been taken for espousing the plan of Burr,
                            not with unfriendly views towards the U.S. but, to promote the interests of Great Britain; & eventually to unite more
                            closely both against the enemy of the latter. The death of Pitt changed the face of things so much that he could not say
                            whether Burr had taken any steps since as to that Government or what his hopes from it were, farther than that it would
                            not oppose him, & that it’s ships of war in that quarter might keep off those of Spain & France. He had understood
                            that Truxton would go to Jamaica to make some favorable arrangement with the British Commander there & spoke of him as
                            being there at this time.
                        What kind of Aid was it understood was to be derived from the British Government?—Was it money, & a regular
                            expedition of Ships & troops, fitted out for the occasion, or merely the incidental protection of Ships of war, as in the
                            case of Miranda?—He could not be precise on this subject. He presumed all these Aids if requisite would be furnished: Money
                            as well as the rest—How would the money probably be brought into the use of Burr?—In the usual mode he presumed, of
                            Bills drawn on Great Britain. Was it understood that the measures of Great Britain were to be the effect of an arrangement
                            particularly stipulated between Burr & that Government, or at least of a mutual understanding of the parties resulting
                            from the communications between Burr & Merry?—He could not say Any thing particularly on this head. He presumed that the
                            measures of both would be guided by the understanding at least between them, which commenced between Burr & Merry. He
                            took pains at the same time to impress the idea, that Merry had no wish to injure the interests or infringe the Authority
                            of the U.S. but solely to advance those of Great Britain, and to draw as much as possible the two Nations into a common
                            interest on this occasion.—
                        Burr he said had sent a person to the British Court. On being asked his name—he wished to know whether the
                            assurances that his communications should not be used against himself extended to Others, and being told not, he professed
                            Scruples at giving the name; intimating however that he was not a native, was of the Mercantile class and not a
                            Conspicuous Character; and that having arrived in England after the death of Pitt, had probably never disclosed or done
                            any thing in his Mission.
                        Had Burr’s plans any relation to those of Miranda?—No. Not the least. Burr thought meanly of Miranda, of
                            his plans, and of his prospects.—
                        The primary object of Bollman in wishing to see the President seems to have been to explain his own
                            Conduct which he supposed to have been viewed as blended more with Burr’s transactions than was the fact: his next
                            object, to present Burr’s plans & proceedings in a light as little criminal as possible. He manifested a bitterness
                            towards Yrujo & Spain—the reverse towards Merry & Great Britain—.
                        He betrayed also the strongest resentment against Wilkinson, but tempered his remarks with a respect to his
                            relation to the Government, & to the presumed sentiments of the President. He complained however of Wilkinsons conduct
                            towards him as harsh—insinuated as the motive a conscious treachery of Wilkinson towards Burr, & expressed a confidence
                            that many were suspected at New Orleans, & some denounced, without cause. He particularly acquitted E. Livingston &
                            Prevost. The latter he said, Burr, who avowed the maxim of trusting nothing to any body, beyond the necessity of the Case
                            & the measure of discretion, never would unbosom himself to, because Prevost was not considered as possessing the
                            requisite discretion—.
                    